DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This Office Action is in response to the amendments filed on 03/07/2022 as directed by the Non-Final Rejection 09/08/2021. Claims 1, 2, 5, 8-9, 11, 14 and 17-18 are amended. Claims 3-4 and 7 are cancelled. Claims 1-2, 5-6 and 8-20 are pending in the instant application. The objections to dependent claims 2 and 18 are withdrawn as necessitated by amendment. The rejections to claims 1-2, 5-6 and 8-20 under 35 U.S.C 103 are withdrawn as necessitated by amendment. The rejections to claims 1-2, 5-6 and 8-20 under 35 U.S.C 112(b) are withdrawn as necessitated by amendment.
Response to Arguments
Applicant’s arguments, see Pages 7-8 of Remarks, filed 03/07/2022, with respect to claims 1-2, 5-6 and 8-20 have been fully considered and are persuasive.  The rejections of claims 1-2, 5-6 and 8-20 have been withdrawn.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Teresa Medler (#44933) on 06/06/2022.
The application has been amended as follows: 
1. (Currently Amended) A mobilization module for mobilizing a body part of a patient, comprising: 
a body part support; 
a movement mechanics including a rocker member and a shifting member; and 
a drive unit, wherein
the body part support is coupled to the rocker member and the shifting member of the movement mechanics, 
the movement mechanics is adapted to induce a controlled cadenced displacement of the body part support, 
the controlled cadenced displacement moves the body part support by at least 1 cm, at least 2 cm, at least 3 cm, at least 4 cm, at least 6 cm, at least 7 cm, at least 8 cm, at least 9 cm or at least 10 cm, 
the drive unit is connected to the movement mechanics to actuate the movement mechanics, 
the rocker member is oriented such that the body part support laterally tilts when the controlled cadenced displacement of the body part support is induced by the movement mechanics, 
the shifting member laterally shifts the body part support when the controlled cadenced displacement of the body part support is induced by the movement mechanics, and
wherein the controlled cadenced displacement of the body part support induced by the movement mechanics comprises a figure eight motion of the body part support.
Claim 2 is CANCELED.
16. (Previously Presented) The mobilization module according to claim 1, wherein the body part support or at least a complete section thereof configured to receive the body part of the patient is rigid.
17. (Currently Amended) A mobilization furniture comprising: 
a rest portion; and 
a body part portion with
a body part support, 
a movement mechanics including a rocker member and a shifting member, and 
a drive unit, wherein
the body part support of the body part portion is coupled to the rocker member and the shifting member of the movement mechanics of the body part portion, 
the movement mechanics of the body part portion is adapted to induce a controlled cadenced displacement of the body part support of the body part portion, 
the controlled cadenced displacement moves the body part support of the body part portion by at least 1 cm, at least 2 cm, at least 3 cm, at least 4 cm, at least 6 cm, at least 7 cm, at least 8 cm, at least 9 cm or at least 10 cm, 
the drive unit of the body part portion is connected to the movement mechanics of the body part portion to actuate the movement mechanics of the body part portion, 
the rocker member of the movement mechanics is oriented such that the body part support laterally tilts when the controlled cadenced displacement of the body part support is induced by the movement mechanics,
the shifting member laterally shifts the body part support when the controlled cadenced displacement of the body part support is induced by the movement mechanics, and
wherein the controlled cadenced displacement of the body part support of the body part portion induced by the movement mechanics of the body part portion comprises a figure eight motion of the body part support.
Claim 18 is CANCELED.
20. (Previously Presented) The mobilization furniture according to claim 17, wherein the body part support or at least a complete section thereof configured to receive the body part of the patient is rigid.
REASONS FOR ALLOWANCE
Claims 1, 5-6, 8-17 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art may be seen as Splane (U.S Publication No. 2005/0222523 A1) and Galvos Campos (U.S Publication No. 2004/0053753 A1) and Benzo (U.S Publication No. 2009/0094744 A1) and Halperin (U.S Publication No. 2016/0324713 A1) and Ogawa (U.S Publication No. 2004/0103475 A1).
Galvos Campos discloses a body part support (support surface 2) with a movement mechanics (motor-driven base 1) which includes a rocker member (rungs 20/21) and a shifting member (connecting rod 5) and a drive unit (intermediate pinion 10, connected to motor, see Paragraph 0034), where the body part support is coupled to the rocker member and the shifting member of the movement mechanics (see Fig. 5, where the rocker member and shifting members are both coupled to the body support). The movement mechanics is adapted to induce a controlled cadenced displacement of the body part support where the displacement moves the body part support by at least 1 cm (see Fig. 5, rotation of the wheels causes displacement of the body part support, which can be seen to be at least 1cm), wherein the drive unit is connected to the movement mechanics to actuate the movement mechanics (see Fig. 5, the drive unit is connected to the arms to actuate the movement mechanics), and wherein the rocker member causes lateral tilting of the body part support during the controlled cadenced displacement (see Fig. 5, during the displacement, the rocker causes lateral tilting of the support surface), and wherein the shifting member causes lateral shifting of the body part support during the controlled cadenced displacement (see Fig. 5, the arms cause lateral shifting of the body part support; It is noted that the displacement is not relative to any other portion of the device and thus may be said to be laterally displaced from a side-view, and can perform the recited function even if the device is intended to be used by placing the body part along the longitudinal portion of the support).
Galvos Campos is silent regarding wherein the controlled cadenced displacement of the body part support induced by the movement mechanics comprises a figure eight motion of the body part support. The motion induced by Galvos Campos is like a saddle or slope as there is no inducement of vertical motion on both halves of the induced motion, and thus cannot comprise figure eight motion of the body part support. Galvos Campos does teach other motion mechanics wherein lateral tilting through vertical motion is achieved (see Fig. 8 for example). However, such motion from a first rotary motor is incompatible with translation motion from a second. The lateral titling is achieved through fixing the support surfaces integrally with a transverse support 52 and with a shaft 51 (see Fig. 8). In order to laterally translate the body part supports with another motion drive, the body part supports must slide freely of the shaft 51 which provides the lateral tilting, but the body part supports must be integrally formed with the shaft to allow for the driven tilting. As such, combining separate drives which individually perform both lateral tilting and lateral shifting would cause inoperability or disruption of each motion, and thus cannot be combined to achieve figure-eight motion of the body part support.
Splane similarly discloses individual drive mechanics which provide either lateral tilting or lateral shifting of the body part support. However, such embodiments are incompatible for combination as they would interfere with the inducement of motion in one another, or would cause strains on the arms and linkages which create such motion.
The devices of Benzo and Halperin and Ogawa do not alone, or in combination, teach or suggest lateral tilting and lateral shifting of the body part support during controlled cadenced displacement from the movement mechanics, wherein the body part support is displaced in a figure eight motion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS WILLIAM GREIG whose telephone number is (571)272-5378. The examiner can normally be reached Monday - Thursday: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS W GREIG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785